Case 2:19-cv-01862-GW-PJW Document 1 Filed 03/13/19 Page 1 of 6 Page ID #:1



 1   DANIEL M. PETROCELLI (S.B. #97802)
      dpetrocelli@omm.com
 2   DREW E. BREUDER (S.B. #198466)
      dbreuder@omm.com
 3   O’MELVENY & MYERS LLP
     1999 Avenue of the Stars, 8th Floor
 4   Los Angeles, CA 90067-6035
     Telephone: (310) 553-6700
 5   Facsimile: (310) 246-6779
 6   THEODORE J. BOUTROUS JR. (S.B. #132099)
      tboutrous@gibsondunn.com
 7   GIBSON, DUNN & CRUTCHER LLP
     333 South Grand Avenue
 8   Los Angeles, CA 90071-3197
     Telephone: (213) 229-7296
 9   Facsimile: (213) 229-7242
10   Attorneys for Home Box Office, Inc.
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   OPTIMUM PRODUCTIONS, a                  Case No.
     California corporation; and JOHN
14   BRANCA and JOHN MCCLAIN, in             Los Angeles County Superior Court
     the respective capacities as CO-        Case No. 19SMCP00075
15   EXECUTORS OF THE ESTATE OF
     MICHAEL J. JACKSON,                     HOME BOX OFFICE, INC.’S
16                                           NOTICE OF REMOVAL
17                      Plaintiffs,
18         v.
19   HOME BOX OFFICE, a Division of
     TIME WARNER ENTERTAINMENT,
20   L.P., a Delaware Limited Partnership;
     HOME BOX OFFICE, INC., a
21   Delaware corporation; DOES 1 through
     5, business entities unknown; and
22   DOES 6 through 10, individuals
     unknown,
23
                        Defendants.
24
25
26
27
28
                                                              HOME BOX OFFICE INC.’S
                                                                NOTICE OF REMOVAL
Case 2:19-cv-01862-GW-PJW Document 1 Filed 03/13/19 Page 2 of 6 Page ID #:2



 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT defendant Home Box Office, Inc. hereby
 3   removes this action from the Superior Court of California, County of Los Angeles,
 4   to the United States District Court for the Central District of California, pursuant to
 5   28 U.S.C. § 1332(a)(1), 28 U.S.C. § 1441, and 28 U.S.C. § 1446, and in support
 6   thereof states as follows:
 7                                DESCRIPTION OF ACTION
 8         1.     On February 21, 2019, plaintiffs Optimum Productions and John
 9   Branca and John McClain, in their capacities as co-executors of the estate of
10   Michael J. Jackson (collectively, “Plaintiffs”), filed a Petition to Compel Public
11   Arbitration (“Petition”) against Home Box Office, Inc. in the Superior Court of the
12   State of California, County of Los Angeles. A copy of the Petition is attached
13   hereto as Exhibit A (“Ex. A”).
14                      THE NOTICE OF REMOVAL IS TIMELY
15         2.     On February 28, 2019, a copy of the Petition was served in New York
16   on CT Corporation System, Home Box Office, Inc.’s agent for service of process.
17   Abrutyn Decl. ¶ 4. The deadline to remove this action to this Court is therefore
18   April 1, 2019. See 28 U.S.C. § 1446(b); Fed. R. Civ. Proc. 6(a)(1) (when a
19   deadline falls on a weekend, the deadline is extended to “the next day that is not a
20   Saturday, Sunday, or legal holiday”); Piazza v. EMPI, Inc., 2008 WL 590494, at *7
21   (E.D. Cal. Feb. 29, 2008) (noting that Rule 6(a)(1) applies to notices of removal).
22   This Notice is timely because it is filed prior to April 1, 2019.
23                         THE ACTION IS REMOVABLE AND
24              THE COURT HAS SUBJECT MATTER JURISDICTION
25         3.     Petitions to compel arbitration are removable to federal court when
26   federal subject matter jurisdiction, including diversity jurisdiction, exists over the
27   matter. See, e.g., Sunshine Beauty Supplies, Inc. v. U.S. Dist. Court for the Cent.
28   Dist. of Cal., 872 F.2d 310, 311 (9th Cir. 1989) (noting plaintiff “filed a petition to

                                                                         HOME BOX OFFICE INC.’S
                                                                           NOTICE OF REMOVAL
Case 2:19-cv-01862-GW-PJW Document 1 Filed 03/13/19 Page 3 of 6 Page ID #:3



 1   compel arbitration in California state court,” and defendant “removed the petition to
 2   federal district court”); Epstein Becker & Green, P.C. v. Brown, 2010 WL 3835067,
 3   at *1 (S.D.N.Y. Sept. 10, 2010) (addressing a “petition to compel arbitration that
 4   was removed to [federal] [c]ourt from the Supreme Court of the State of New
 5   York” based on diversity jurisdiction); Prudential Prop. & Cas. Ins. Co. v. Bazley,
 6   1986 WL 14198, at *1 (E.D. Pa. Dec. 12, 1986) (denying motion to remand where
 7   plaintiff “filed a petition to compel arbitration in state court,” and defendant
 8   “removed that action to [federal] court”); cf. 9 U.S.C. § 4 (“A party aggrieved by
 9   the alleged failure, neglect, or refusal of another to arbitrate under a written
10   agreement for arbitration may petition any United States district court which, save
11   for such agreement, would have jurisdiction under title 28, in a civil action or in
12   admiralty of the subject matter of a suit arising out of the controversy between the
13   parties, for an order directing that such arbitration proceed in the manner provided
14   for in such agreement.”).
15         4.     The Court has subject matter jurisdiction over this action because there
16   is diversity jurisdiction—specifically, the action “is between … citizens of different
17   States” and “the matter in controversy exceeds the sum or value of $75,000.” See
18   28 U.S.C. § 1332(a).
19         5.     At the time of filing of the Petition, Plaintiffs were, and on information
20   and belief continue to be, citizens of California.
21                a. Optimum Productions is a citizen of California because it is a
22                    California corporation with its principal place of business in
23                    California. See Ex. A ¶ 75 (“Optimum Productions is a California
24                    corporation”); MJJ Prods., Inc. et al. v. The Walt Disney Co., et al.,
25                    Case No. 2:18-cv-04761-PSG-SK (C.D. Cal.) ¶ 26(b) (Optimum
26                    Productions “is a California corporation with its principal place of
27                    business in Los Angeles County”); see also 28 U.S.C. § 1332(c)(1)
28                    (“[A] corporation shall be deemed to be a citizen of every State …

                                                                        HOME BOX OFFICE INC.’S
                                                  2                       NOTICE OF REMOVAL
Case 2:19-cv-01862-GW-PJW Document 1 Filed 03/13/19 Page 4 of 6 Page ID #:4



 1                   by which it has been incorporated and of the State … where it has
 2                   its principal place of business.”).
 3                b. Messrs. Branca and McClain, in their capacity as co-executors of
 4                   the Estate of Michael J. Jackson (“Jackson Estate”), are also
 5                   California citizens because Mr. Jackson was domiciled in
 6                   California at the time of his death. See Triumph Int’l, Inc. v.
 7                   GourmetGiftBaskets.com, Case No. 2:16-cv-01315-PA-FFM (C.D.
 8                   Cal.), Dkt. 1 ¶ 4 (Jackson Estate acknowledges that “[a]t the time of
 9                   his death, Michael Jackson was domiciled in California”); see also
10                   28 U.S.C. § 1332(c)(2) (“[T]he legal representative of the estate of
11                   a decedent shall be deemed to be a citizen only of the same State as
12                   the decedent[.]”).1
13         6.     At the time of filing of the Petition, Home Box Office, Inc. was, and
14   continues to be, a citizen of Delaware and New York. Specifically, Home Box
15   Office, Inc. is a Delaware corporation with its principal place of business in New
16   York, New York. Abrutyn Decl. ¶ 2. See also 28 U.S.C. § 1332(c)(1).
17         7.     The Petition also names Time Warner Entertainment [Company] L.P.
18   (“TWE”), a Delaware limited partnership, as a defendant. 2 Plaintiffs do not appear
19   to have served TWE, however, see Abrutyn Decl. ¶ 5, and thus TWE’s consent is
20   not required to remove this action. See 28 U.S.C. § 1446(b)(2)(A) (consent to
21   remove required from defendants “properly joined and served”) (emphasis added).
22   Nor is service on TWE likely, given that records from the Delaware Secretary of
23   State website indicate that TWE was merged into another entity (Time Warner
24
     1
       Although not required for purposes of removal, Messrs. Branca and McClain also
25   appear to be domiciled in California. See Triumph Int’l, Case No. 2:16-cv-01315-
     PA-FFM (C.D. Cal.), Dkt. 1 ¶ 5 (“Plaintiffs John Branca and John McClain … are
26   both domiciled in California.”).
     2
27     Plaintiffs appear to have inadvertently omitted “Company” from the full name of
     the Time Warner entity alleged to be a party to the contract at issue in the Petition.
28   See Petition, Exhibit B at 1 (referencing July 22, 1992 agreement with “Time
     Warner Entertainment Company, L.P.”).
                                                                      HOME BOX OFFICE INC.’S
                                                 3                      NOTICE OF REMOVAL
Case 2:19-cv-01862-GW-PJW Document 1 Filed 03/13/19 Page 5 of 6 Page ID #:5



 1   Cable Enterprises LLC) and ceased to exist as of September 30, 2012. Abrutyn
 2   Decl. ¶¶ 6-7; see also id. ¶¶ 3, 8 (confirming that Home Box Office, Inc., formed on
 3   December 3, 2002, has never had an ownership interest in TWE, that no company
 4   affiliated with Home Box Office, Inc. has had any ownership or other interest in
 5   TWE since March 2009, and that Time Warner Cable Enterprises LLC is not
 6   owned by or affiliated with Home Box Office, Inc.).
 7         8.     Although Home Box Office, Inc. disputes any liability, Plaintiffs’
 8   allegations confirm that the amount in controversy exceeds $75,000. See Ex. A
 9   ¶ 90 (alleging that “damages potentially exceed[] $100 million”); CarMax Auto
10   Superstores Cal. LLC v. Hernandez, 94 F. Supp. 3d 1078, 1090 (C.D. Cal. 2015)
11   (“When a petition to compel arbitration is involved, the amount at stake in the
12   underlying litigation ... is the amount in controversy for purposes of diversity
13   jurisdiction.”); Vaden v. Discover Bank, 555 U.S. 49, 61 (2009) (“[A] federal court
14   should determine its jurisdiction by ‘looking through’ a ... petition [to compel
15   arbitration] to the parties’ underlying substantive controversy.”).
16                                    VENUE IS PROPER
17         9.     Venue lies in the United States District Court for the Central District
18   of California because this Court’s territorial jurisdiction includes Los Angeles
19   County, where the state court action was filed and is pending. See 28 U.S.C.
20   § 1441(a).
21                                *      *      *     *      *
22         Based on the foregoing, Home Box Office, Inc. hereby removes this action
23   from the Superior Court of the State of California, County of Los Angeles, to the
24   United States District Court for the Central District of California.
25
26
27
28

                                                                       HOME BOX OFFICE INC.’S
                                                 4                       NOTICE OF REMOVAL
Case 2:19-cv-01862-GW-PJW Document 1 Filed 03/13/19 Page 6 of 6 Page ID #:6



 1   Dated:      March 13, 2019             O’MELVENY & MYERS LLP
 2
                                            By: /s/ Daniel M. Petrocelli
 3                                                 Daniel M. Petrocelli
 4                                          Attorneys for Home Box Office, Inc.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                              HOME BOX OFFICE INC.’S
                                           5                    NOTICE OF REMOVAL
